 

ASSIGNMENT OF LEASE

 

THIS ASSIGNMENT OF LEASE (“ASSIGNMENT”) is made by and between Healing Herbs
Corporation, a domestic corporation duly organized under the laws of the
Commonwealth of Puerto Rico (“ASSIGNOR”); Project 1493, LLC, a Limited Liability
Corporation duly organized under the laws of the Commonwealth of Puerto Rico
(“ASSIGNEE”), and Norman Luis Santiago Gómez, owner of the property subject to
this Assignment (“LANDLORD”).

 

FOR VALUABLE CONSIDERATION, the parties herein agree to the following terms and
conditions set forth below:

 

  1. The Landlord and the Assignor have entered into a lease agreement, on
October 6, 2016, regarding the premises described therein. A true and correct
copy of the Lease is attached hereto and made a part hereof as “Exhibit A”.    
    2. The Assignor hereby assigns and transfers to the Assignee all of
Assignor’s rights and delegates all of Assignor’s duties under the Lease
Agreement subscribed on October 6, 2016.         3. Assignee hereby accepts this
Assignment and assumes and agrees to fulfill all tenant obligations, terms and
conditions of the Lease from this date forward for the remainder of the term
thereof to the same extent as if it had been the original tenant under the
Lease. The Assignee further agrees to indemnify and hold the Assignor harmless
from any breach of Assignee’s duties hereunder.         4. The Assignor agrees
to transfer possession of the leased premises to the Assignee on the Effective
Date. All rents and obligations of the Assignor under the Lease accruing before
the Effective Date shall have been paid or discharged. The Landlord hereby
assents to the assignment of the Lease hereunder and as of the Effective Date
hereby releases and discharges the Assignor from all duties and obligations
under the Lease accruing after the Effective Date.         5. This assignment of
the Lease also includes the transfer of the security deposit referenced therein.
Assignor hereby releases unto Assignee all of Assignor’s right, title and
interest in the deposit. Landlord shall continue to hold the deposit as security
for the faithful performance of the Lease.         6. There shall be no further
assignment of the Lease without the written consent of the Landlord.         7.
This agreement shall bind the parties, their legal representatives, successors
and assigns. The Assignee assumes and undertakes all of the terms and conditions
of the lease as his own obligation.         8. This agreement contains the
entire understanding of the parties. It may not be changed orally. This
agreement may be amended or modified only by written consent of the parties.

 

 

 

 

IN WITNESS WHEREOF, the parties set their signatures on the date expressed
below.

 

      Antonio Iguina Gonzalez, Esq.   Date President and Authorized
Representative     Healing Herbs Corporation     “Assignor “    

 

      Alexis Colón Asencio   Date Authorized Representative     Green Spirit
Industries, Inc.,     Sole Member of Project 1493, LLC     “Assignee”    

 

      Norman Luis Santiago Gómez   Date Landlord    

 

 

 

